Citation Nr: 1045175	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.

3.  Entitlement to automobile and adaptive equipment for adaptive 
equipment only.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to specially adapted housing.

6.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired from active military service which extended 
from October 1968 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to an increased disability 
rating for the low back disability, along with entitlement to 
special monthly compensation based on aid and attendance.  That 
rating decision also denied entitlement to the housing and 
adaptive equipment benefits indicated in the issues above.  

A January 2003 rating decision denied entitlement to service 
connection for Parkinson's disease.  The Veteran served in 
Vietnam, and this issue needs to be readjudicated.  See 38 C.F.R. 
§ 3.309(e) (2010).  Moreover, the issue of entitlement to service 
connection for Parkinson's disease, and the resultant disability 
level, is inextricably intertwined with the other issues on 
appeal.  Accordingly, the Board has added this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected degenerative disc disease of the 
lumbar spine is presently rated 40 percent disability rating.  He 
claims that his level of disability is more severe than this 
disability rating contemplates.  The last Compensation and 
Pension examination of the Veteran was conducted in October 2005.  
In an August 2010 Written Brief Presentation, the Veteran's 
representative requested that the case be remanded for another 
Compensation and Pension examination.

Under the current rating criteria for rating spine disabilities, 
any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  The record reveals that the Veteran has serious 
neurologic symptoms.  However, the relationship of some of these 
symptoms to the service-connected degenerative disc disease has 
not been fully reconciled.  Accordingly, another Compensation and 
Pension examination of the Veteran's service-connected spine 
disability is warranted.  

The record reveals that the Veteran requires the use of a 
motorized wheelchair to ambulate.  The record also reveals that 
the Veteran may indeed meet the criteria to require aid and 
attendance pursuant to 38 C.F.R. § 3.352(a), and that his 
required use of a wheelchair might also meet the criteria for 
eligibility for the housing and automobile benefits that he 
claims.  This is because of the severity of neurologic symptoms 
which affect his ability to ambulate and function.  However, the 
Veteran's disability picture is very complicated.  Besides the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine, the medical evidence shows diagnoses of Parkinson's 
disease and / or multiple sclerosis.  The neurologic symptoms of 
record appear to overlap between these three disabilities.  
Accordingly, a neurologic examination of the Veteran is 
necessary.

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In May 2005, the Veteran submitted a statement in which he 
indicated that he was in receipt of disability benefits from the 
Social Security Administration (SSA).  These record needs to be 
obtained. VA must obtain SSA decisions and records which have 
bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 
454 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 
Document all attempts made to obtain these 
records.

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
the present severity of the thoracolumbar 
spine disability.  The examination report 
should include a detailed account of all 
low back pathology found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner should:

(a) Conduct range of motion studies in the 
thoracolumbar spine including after 
repetitive movement accounting for any 
limitations due to pain, weakness, 
fatigability, or incoordination.

(b) State whether the Veteran has 
ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any 
incapacitating episodes due to flare- ups 
in the thoracolumbar spine in the past 12 
months, and if so, the duration of such 
episodes.

(d) Separately assess any neurological 
impairment as a result of the 
thoracolumbar disability, including 
complaints of sciatica and pain in the 
lower extremities and state whether any 
impairment is analogous to mild, moderate, 
or severe incomplete paralysis.

(e) Assess whether the spine disability 
alone renders the Veteran unemployable or 
in need of regular aid and attendance.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Schedule the Veteran for the appropriate 
examination for neurologic disabilities to 
include multiple sclerosis and Parkinson's 
disease.  The report of examination should 
include a detailed account of all 
manifestations of the neurologic disorders 
found to be present.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should specify:

(a) The exact diagnosis of the Veteran's 
neurologic disabilities.  Specifically, 
determine whether the Veteran warrants a 
diagnosis of multiple sclerosis, Parkinson's 
disease, or both.  

(b) Determine whether the Veteran has any 
neurologic disability other than multiple 
sclerosis, Parkinson's disease, and 
neurologic symptoms of degenerative disc 
disease.  

(c) If the Veteran is found to have multiple 
sclerosis, the examiner should indicate 
whether it is as least as likely as not (50 
percent or greater probability) that the 
Veteran's multiple sclerosis was incurred 
during active service, or became manifest 
within seven years after the Veteran 
separated from active service in October 
1988.  

The claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the examination.  
The examining physician must provide a 
complete rationale for all conclusions 
reached.

4.  A VA examination for Housebound Status or 
permanent need for regular Aid and 
Attendance, VA Form 21-2680, should be 
conducted.  This examination can be conducted 
in conjunction with any of the above 
examinations.  

5.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate the 
Veteran's claims.  The issue of 
entitlement to service connection for 
Parkinson's disease should be adjudicated 
first as a grant of service connection 
would impact several of the Veteran's 
other claims.  If any benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
afforded an opportunity to respond.  Then, 
the case should be returned to the Board 
for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

